Citation Nr: 1742911	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  10-37 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Tierney, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1980 to April 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and June 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board has recharacterized the claim for PTSD as reflected on the title page.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of those proceedings is of record.

The appeal was remanded in January 2017 and is again before the Board.


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder did not have its onset in service and is not otherwise related to service, nor is it caused or aggravated by a service-connected disability.  

2.  The Veteran's OSA did not have its onset in service and is not otherwise related to service, nor is it caused or aggravated by a service-connected disability.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities, are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.1, 3.301, 3.303, 3.304(f), 3.310, (2016).

2.  The criteria for entitlement to service connection for OSA, to include as secondary to an acquired psychiatric disorder, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310, (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a present disability, there must be: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Further, to be entitled to service connection for posttraumatic stress disorder (PTSD), the record must generally include the following: (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997). 

However, in order to be considered for service connection, a claimant must first have a current disability.  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (Fed. Cir. 1992).  The first requirement for entitlement to service connection for PTSD indicates that the diagnosis must be in accordance with 38 C.F.R. § 4.125, which relates to diagnosing mental disorders.  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, and replacing them with references to the recently updated "DSM-5."  It was specifically noted that the Secretary did not intend for the provisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction. See 80 Fed. Reg. 14308 (March 19, 2015).  However, as the instant appeal was first certified to the Board in March 2016, the DSM-5 is applicable.

The preponderance of the evidence does not indicate a current PTSD diagnosis.  In this regard, a psychiatric nurse practitioner diagnosed the Veteran with PTSD pursuant to the DSM-IV.  See October 2008 Mental Health progress note.  There is also a "rule out" diagnoses of PTSD of record in a July 2007 Social Work initial evaluation.   However, a January 2012 Mental Health progress note does not indicate any diagnosis of PTSD, and instead reports diagnoses of history of alcohol dependence, cognitive disorder not otherwise specified, and personality disorder, not otherwise specified.  Finally, the Veteran underwent two VA examinations in February 2016 and May 2016, and for the latter there is an addendum opinion of March 2017.  

The February 2016 VA examiner opined that the Veteran did not have a diagnosis of PTSD that conforms to DSM-5 criteria and that, instead, the Veteran had a diagnosis of alcohol/substance abuse disorder.  The May 2016 VA examiner provided diagnoses of polysubstance use disorder and unspecified depressive disorder.  Thus, there is no PTSD diagnosis that conforms to the DSM-5 dated during this appeal period.  Moreover, the Board affords more probative value to the opinions of the VA examiners, who, after conducting extensive mental status evaluations and considering the Veteran's relevant medical history, determined the criteria for a diagnosis of PTSD were not met.  Accordingly, the Veteran has no PTSD diagnosis for service connection purposes.  38 C.F.R. § 3.304(f), 38 C.F.R. 
§ 4.125(a).  Therefore the laws and regulations regarding evidence of PTSD stressors, including those regarding personal assault, do not apply.

However, the record also indicates other acquired psychiatric disorders are implicated, specifically polysubstance abuse and a depressive disorder.  See February 2016 and May 2016 VA examination reports.  Therefore, of the requirements for service connection for acquired psychiatric disabilities other than PTSD, the first element is met.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  However, as direct service connection is not possible for primary drug or alcohol abuse, it will be considered in the secondary service connection analysis below.  See 38 U.S.C.A. § 105; Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001); 38 C.F.R.
§§ 3.1(m), 3.301(d), 3.310.

Regarding the second element for service connection, the Veteran has stated that he was the victim of military sexual trauma (MST) in service, that he stood watch over a drowned sailor, and that he experienced stress while at work.

The Veteran first reported MST to a VA provider in October 2008, notably months after filing a claim for benefits for PTSD.  He stated that he experienced physical abuse by superiors, and "some of it . . . sexual abuse . . . stuff like that."  In a December 2008 psychologist's report, the examiner notes the Veteran reports a "significant history of MST while aboard ship in the late 80s (mostly on the U.S.S. Comte de Grasse) and again in the following periods aboard ship."  The examiner then noted the Veteran's report that the details are contained in the Veteran's application for service connection.  However, the Veteran's application for service connection contains only that the veteran's claimed disability is, "as a result of incidents which occurred during my military service with the US Navy during the 90s," with no further details.  See July 2008 Statement.   

Significantly, in a July 2007 primary care annual screening, the Veteran denied any MST, and in a November 2007 social work progress note, he reported stressors to the examiner, but did not mention MST.  In an October 2008 statement, the Veteran reported, "While on the U.S.S. L.Y. Spear, I was the victim of sexual abuse, which led to more depression."  Additionally, in a November 2013 PTSD stressor statement, the Veteran reported being "exposed to name calling, pushed around by higher ranking personnel, and being sexually abused."  

In January 2016, VA sent the Veteran a letting informing him of additional services provided to victims of personal assault, and notifying the Veteran of types of additional evidence for personal assault claim and assistance VA would provide in obtaining that evidence.  See January 2016 VCAA letter.  The Veteran responded by sending a copy, already on record, of his November 2013 PTSD stressor statement, which did not provide any additional detail.  When asked about a history of traumatic events by a February 2016 VA examiner, the Veteran replied, "being in the military," and after multiple attempts by the examiner to ascertain any details, the Veteran replied, "a lot of stuff...I don't like to talk about it."

Finally, during his May 2016 hearing, the Veteran stated that he was, "...[g]oing through racial problems and...sexual abuse problems."  See Board Hearing Transcript (Tr.) at 2.  When asked what exactly happened, the Veteran replied, "Just had a lot of just people that just, just dogged you out, just dogged you out."  Id. at 8. The Veteran reported, at the May 2016 hearing, that this occurred on his first ship, DD 974, the U.S.S. Comte de Grasse.  Id.

Within the Veteran's military personnel record, there is no evidence of any behavior changes following the reported MST.  The Veteran received non-judicial punishment for cocaine use in August 1984.  However, this was prior to the period during which the Veteran reported being sexually abused.  Additionally, the Veteran's performance scores were consistently at or above full performance of Navy standards.  Furthermore, those scores, on average, improved over time, and the Veteran reenlisted while on board both the U.S.S. Comte de Grasse and the U.S.S. L.Y. Spear.  The Veteran also received promotions, and letters of commendation or appreciation, while aboard both ships, and while stationed at Naval Station Norfolk.  None of these objective indicators suggest a negative behavior change.

Additionally, lay statements from fellow service members during the Veteran's administrative separation procedure do not mention MST, nor do any other witness statements of record other than the Veteran's.  See Military Personnel Record including character witness statements by fellow service members of January 1998, and Lay Statements of J.M, D.T., E.M., D.P., and the Veteran's spouse.  Finally, the May 2016 VA examiner opined that the Veteran was a poor historian, in part, because of poor results on measures of effort and symptom validity and magnified, embellished, or fabricated cognitive dysfunction or impairment observed in an August 2009 neurology visit. 
   
In summary, the Veteran has provided limited details regarding any incidents in service related to MST.  Those limited details, regarding the timeframe that the incident or incidents occurred and the ship on which the incident or incidents occurred, have not been consistent, as outlined above.  Additionally, there is no corroborating evidence of record, to include witness lay statements or behavior changes in service.  Finally, the opinion of the May 2016 VA examiner that the Veteran is a poor historian is persuasive.  See March 2017 addendum opinion.  For these reasons, the Board does not find the statements regarding MST credible.

However, the Veteran also reported serving a watch over a drowning victim.  This event was corroborated by, D.T., a sailor who served with the Veteran at the time.  See Statement of D.T., received February 2016.  Therefore, the second requirement for service connection is met as to this specific stressor.

Regarding the third requirement for service connect, the Veteran has attributed his acquired psychiatric disorder this incident.  While lay testimony is competent regarding the description of observable symptoms of depression and substance abuse, such as its severity, frequency, or duration, the etiology of an acquired psychiatric disability is more complicated.  Furthermore, the complications involved in determining whether or not the Veteran's in-service incident can be implicated in the Veteran's depression would require specialized education, training, or experience.  Therefore, lay testimony cannot be considered competent for the purpose of identifying a nexus for the Veteran's acquired psychiatric disabilities.  The record also does not indicate that the Veteran has the requisite specialized education, training, or experience to provide a competent nexus opinion in this case.  Therefore, the Veteran's testimony is not competent evidence of a nexus between the Veteran's in-service incident and his present acquired psychiatric disability.

The competent nexus opinions of record for the Veteran's depression include a February 1999 private examiner letter and May 2016 VA examination report and subsequent March 2017 addendum.  

The February 1999 private examiner opined that the Veteran's depression was secondary to his inability to get his retirement and the interaction with lawyers, both his and the military's.  However, this examiner provided no rationale; therefore, this opinion is not afforded any probative value.  See Nieves-Rodriguez, 22 Vet. App. at 302-04 (2008).  
	
The May 2016 VA examiner diagnosed the Veteran with polysubstance use disorder and unspecified depressive disorder.  Because the accompanying nexus opinion did not have sufficient rationale, an addendum opinion was sought by a January 2017 Board remand.  The addendum opinion substantially complied with the requirements of the remand.  Therefore, the Board finds the May 2016 VA examination, with its March 2017 addendum opinion, to be adequate because the examiner based his opinion upon consideration of the Veteran's prior medical history, described the claimed disability in sufficient detail so that the Board's evaluation will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The May 2016 VA examiner opined in the March 2017 addendum opinion that the Veteran's depression was less likely than not incurred in or related to service.  This examiner reasoned that there is no compelling evidence that the Veteran had a clinically significant mood disorder.  The examiner opined that there is no evidence that the Veteran had a sustained pattern of symptoms, to include sad mood, concentration/sleep difficulty, and anhedonia that supported a diagnosis of depression while in service, and that the Veteran did not endorse having problems with depression while in service, though he reported multiple medical issues.  However, the examiner noted, on multiple post-service claims, the Veteran has asserted that job stress, being on different shifts, disrespect/intimidation and threatening behavior by superior officers, MST, and seeing a dead body, led to stress and depression.  The examiner noted that the Veteran did not mention these symptoms during service despite reporting other medical issues.  Additionally, the examiner noted that the Veteran did not seek formal mental health treatment until 2007 - 9 years after service - and was, at the time, dealing with multiple post military life stressors, such as finding himself without income to support his family after his discharge.

Therefore, because the May 2016 VA examination report is the only competent opinion of record regarding a nexus between the Veteran's diagnosed depression and an event or injury in service, and that opinion finds no direct connection, the Board finds that the preponderance of evidence is against a finding of direct service connection for the Veteran's depression.

However, service connection may also be established on a secondary basis for a current disability which is proximately due to or the result of a service-connected disease or injury; or for a current disability which has been aggravated or made chronically worse beyond its natural progression by a previously service-connected disability.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires: (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

As discussed above, of record are diagnoses of polysubstance abuse and unspecified depressive disorder.  Therefore, the first element of secondary service connection is met.  The Veteran is also currently service-connected for migraine headaches, lumbar spine degenerative disc disease, radiculopathy of the right sciatic nerve associated with lumbar spine degenerative disc disease, chronic sinusitis, and residual scar tissue from prior hernia surgery.  Therefore, the second element of secondary service connection is met.

Regarding evidence of a nexus between the current disabilities and the service-connected disabilities, the Veteran has opined that his depression is attributable to his service-connected disabilities, specifically his back pain and migraines.  As discussed above, the complications involved in determining whether or not the Veteran's service-connected disabilities can be implicated in the Veteran's depression or substance abuse would require specialized education, training, or experience.  Therefore, his lay testimony cannot be considered competent for this purpose.  

The Veteran has also submitted articles from a number of online sources that discuss the relationship between migraine headaches and depression.  See February 2017 Web Documents.  Though the articles submitted by the Veteran indicate there is a possible relationship between depression and migraine headaches, the articles are general in nature and do not address the Veteran's specific medical history.  

To the contrary, in the March 2017 addendum opinion, the VA examiner opined that the Veteran's depressive disorder was less likely than not (less than 50 percent probability) proximately due to or aggravated by the Veteran's service-connected conditions.  The examiner reasoned that, despite multiple postmilitary mental health contacts over the years, the Veteran had not mentioned his depressive symptoms within the context of his health conditions, but had focused mainly on nonmedical issues.  The examiner further opined that the Veteran's depression was multifactorial, citing as factors the Veteran's administrative discharge and the Veteran's history of drug and alcohol abuse, that there was no known causal relationship between the Veteran's service-connected disabilities and depression, and that there was no evidence to suggest that the Veteran's depression would be any less severe in the absence of his service-connected medical conditions.  Regarding substance abuse, the examiner noted that the Veteran has primarily attributed his in-service substance abuse to non-health-related stressors, such as pressures of the job and other stressful experiences, though there are no records, military or postmilitary, that implicate his service-connected health problems in his substance abuse.  The examiner also emphasized that the Veteran mis-reported his drug use, stating in May 2016 VA examination that it had been years since his last cocaine use, when the record reflected reports of marijuana and cocaine use two weeks before the February 2016 VA examination.  The Board affords this fully informed opinion more probative value than the generic internet articles that are not tailored to the Veteran's medical history.

Thus, direct and secondary service connection for the Veteran's psychiatric disorder is not warranted.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

OSA

In August 2014, the Veteran was diagnosed with severe OSA.  See August 2014 Neurology Sleep Study Final Report Consult.  Therefore, the first requirement for service connection is met.

In his May 2016 hearing, the Veteran testified that his sleep apnea first occurred in the beginning of his service.  He reported remaining awake for long periods of time on his first command for duty reasons such as standing watch, or driving or fueling the ship.  See Board Hearing Tr. at 10.  The Veteran also reported that he began having symptoms of sleep apnea in the service, including snoring loudly, daytime sleepiness, and being told his breathing paused with gasping episodes while he slept.  See January 2016 Notice of Disagreement and March 2016 VA Form 9.  The Board concedes trouble sleeping and daytime sleepiness in service, satisfying element two.

Regarding element three, of record is lay testimony from Veteran, his spouse, two co-workers (D.P. and E.M.), and one fellow service member (J.M.).  All indicated that the Veteran would fall asleep easily in the daytime.  E.M. indicated the earliest observation was 2009, and D.P.'s earliest observations were 5 years prior to the statement.  J.M. testified that the Veteran would fall asleep quickly while they were sitting around talking.  The Veteran's spouse indicated the Veteran would have snoring and long periods of not taking a breath or abrupt waking while gasping for air, reporting it was "a very long problem" for them.  While these lay persons are competent to report what they have observed over the years, they are not competent to assess the etiology of a sleep disorder first diagnosed many years after service.

In this regard, the Veteran was also afforded an April 2017 VA examination for his sleep apnea.  That examiner opined that the Veteran's OSA was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event or illness.  That examiner opined that sleep apnea is a condition with specific established diagnostic criteria and is not diagnosed by complaints of trouble sleeping, daytime sleepiness, or other nonspecific complaints.  The examiner noted that the Veteran was not diagnosed with sleep apnea until 2014, approximately sixteen years after service.  She also noted that sleep apnea is caused by blockage of the airway by the tongue and soft palate by relaxation of the muscles of those strictures, and is not caused by reported trouble sleeping and daytime sleepiness in service.  Thus, the only competent opinion is against the claim, and direct service connection is not warranted for this reason alone.
	
Regarding secondary service connection, the Veteran has claimed that his sleep apnea is associated with his PTSD.  See August 2014 Application for Disability Compensation.  However, as reflected above, the Veteran has not been service-connected for PTSD or any other acquired psychiatric disorder.  

Therefore, service connection, either on a direct or secondary basis, for sleep apnea is not warranted.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities, is denied.

Entitlement to service connection for OSA, to include as secondary to an acquired psychiatric disorder, is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


